        Case 1:19-mj-00319-RMM Document 1-1 Filed 12/30/19 Page 1 of 1


                                  STATEMENT OF FACTS

        On Sunday, December 29, 2019, at approximately 3:44 a.m. in the 3300 block of 13th
Street Southeast in Washington, D.C. (PSA 705), Officer Abdul Dieng was patrolling in a marked
Metropolitan police vehicle 7023 using call sign 7054 Midnights, when he observed a Blue in
color Volvo bearing VA tags UMZ9496, run a stop sign at the 1300 block of Savannah Street S.E.
Officer Dieng conducted a traffic stop.

        As Officer Dieng exited his patrol vehicle, he observed a dark complexion black male
wearing a jean jacket and jean pants (later identified as Leepoy Wilson Kelly (“defendant”)) exit
the passenger side of the vehicle and started to walk away from the scene headed towards the 3300
block of 13th Street Southeast. Officer Dieng notified dispatch of the defendant’s location and
other officers responded to the scene. Officer Dieng followed as well. Officers located the
defendant on the 3300 Block of 13th Street Southeast and engaged in a brief foot pursuit. The
Officer Dieng caught up to the defendant at the corner of 13th and Congress. The defendant fell to
the ground before officers made contact with him. Officer Dieng attempted to secure the defendant,
but when Officer Dieng reached for the defendant’s right hand, Officer Dieng observed the
defendant toss a black colored handgun from the defendant’s waistband area. The pursuit and the
defendant’s actions were captured on body-worn camera. Officer Dieng arrested the defendant and
secured the weapon.

        The weapon in question was a Black Glock 42, with Serial Number AAVG263, Caliber
.380. There was one cartridge of ammunition chambered in the firearm and six rounds of cartridges
of ammunition in the magazine of the firearm. The firearm magazine had a maximum capacity of
six rounds. A WALES/NCIC query on the defendant revealed he did not possess a license to carry
a firearm and the firearm was not registered in the District of Columbia.

       Finally, a criminal record check of the defendant revealed that on February 25, 2011, the
defendant was convicted at trial of felony breaking and entering in Forsyth County, North
Carolina, pursuant to N.C. Code § 14-54(a) (a class H felony). According to N.C. Code § 15A-
1340.17, a class H felony is punishable by a term of imprisonment exceeding one year.



                                     _______________________________________
                                     OFFICER ABDUL DIENG
                                     METROPOLITAN POLICE DEPARTMENT



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4, this _____
day of _________, 2019.



                                             Robin M. Meriweather
                                             U.S. MAGISTRATE JUDGE
